In a proceeding under article 78 of the CPLR to require the Board of Education of the City of New York to reinstate petitioner to her position as a teacher, the board appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, entered June 30, 1965 upon reargument, as adhered to the court’s original decision [46 Misc 2d 334] and the judgment entered thereon, dated April 8, 1965, which granted the petition and directed the board to restore petitioner to her position, effective January 2, 1964, the date on which she had been placed on inactive status pursuant to subdivision 7a of section 106 of the board’s by-laws. Order, insofar as appealed from, reversed on the law, without costs, judgment vacated and petition dismissed, without costs. The board acted within its power (Brown v. Board of Educ., 23 A D 2d 850 affd. 16 N Y 2d 1021).
Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ.. concur.